Citation Nr: 1504606	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, dysthymia and PTSD.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to March 1990.

This matter first came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the case has since been transferred, first to the RO in St. Paul, Minnesota, and most recently to the RO in St. Petersburg, Florida.  

In July 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since left the Board.  A transcript of the hearing is in the Veteran's electronic claims file.  When he learned that the Veterans Law Judge who conducted the hearing would be unable to decide his case, the Veteran asked to testify at another hearing.  The RO then scheduled a second hearing for August 2013 and, by letter dated July 2013, notified the Veteran of the scheduled date and time.  The Veteran did not appear at the second hearing.  Nor did he ask for the second hearing to be rescheduled.  Thus, the Veteran's request for a second hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in December 2011, October 2012, and January 2014.  The Veteran's claims files are entirely converted to the electronic systems in the Veterans Benefits Management System (VBMS) and Virtual VA.

It is noted that the St. Petersburg, Florida RO generally has jurisdiction of this claims folder.  The Veteran's power of attorney is to the Minnesota Department of Veterans Affairs.  While that organization might have access to the electronic files, it is not clear they will represent the Veteran who apparently no longer lives in the state.  If he so desires, he may contact the RO and request information about changing his representation.  The Minnesota organization is listed on the title page as they hold the current power of attorney.

For the reasons below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

According to his medical records, the Veteran has been diagnosed with a number of acquired psychiatric disorders.  His records of treatment at VA medical centers mention dysthymic disorder, depression, cocaine and alcohol dependency, adjustment disorder, anxiety and depression.  A VA examination report dated March 2012 indicates a diagnosis of PTSD.

In his hearing testimony and written statements, the Veteran attributes these psychiatric disorders to a series of traumatic events which occurred during his military service.  The Veteran indicates that his wife gave birth to a stillborn infant in October 1989.  At approximately the same time, according to the Veteran and his wife, the Veteran's sergeant made repeated romantic advances toward the Veteran's wife.  They also indicate that the sergeant made extraordinary demands upon the Veteran, and ordered him to perform special duties, which were not required of his fellow soldiers, and at times when the sergeant paid visits to the Veteran's wife.  According to the Veteran, he had a "nervous break down" and left his unit without permission in December 1989.  

For assistance in resolving whether the claimed post-service psychiatric problems are indeed related to his military service, the AOJ arranged examinations of the Veteran by two mental health professionals.  The first examiner wrote a report in March 2012, in which he diagnosed the Veteran with adjustment disorder "with dysthymia secondary to HIV"; the examiner diagnosed cocaine and alcohol abuse, although he noted that both problems were in remission.  He also diagnosed "PTSD due to sexual assault in childhood and as an adult."  

According to the March 2012 VA examiner, the Veteran's psychiatric disorders were unrelated to military service: "Veteran has struggled to deal with his substance abuse, HIV status and sexual assaults, however the depression/dysphoria associated with those issues is not due to or related to any events during his military service.  His substance abuse and one sexual assault occurred prior to the military, which certainly could have directly contributed to his ongoing adjustment difficulties and substance abuse post military."

In a supplemental statement of the case, the AOJ relied on the findings of the March 2012 VA examiner to deny the Veteran's claim.  After further proceedings, the Board found that the March 2012 report did not provided the information needed to decide the case.  Service-connected compensation benefits are potentially available to a person with a disability which preexisted military service, if that disability is aggravated or made worse by some injury, disease or event in service.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) ("a claim may either be for a service-connected disease or for aggravation of a preexisting disease or injury.")  It was unclear from the March 2012 report whether the Veteran's adjustment disorder with dysthymia began before, during, or after his military service.  It was also unclear whether the preexisting PTSD mentioned in the report was aggravated by service.  For these reasons, the Board remanded the case to the AOJ.  

The March 2012 VA examiner was not available to provide a post-remand opinion, so the AOJ arranged for a new examination in October 2014.  Unlike the March 2012 examiner, the post-remand examiner provided a negative response to the question: "Does the veteran now or has he ever been diagnosed with a mental disorder?"  The October 2014 examiner did not discuss the diagnoses of dysthymic disorder, adjustment disorder, anxiety or PTSD.  In the following language, the October 2014 examiner did, however, acknowledge that the Veteran showed some depressive symptoms:  "he does not appear to have been diagnosed with any form of mental disorder prior to service.  Evidence does not show that he developed a mental disorder within one year of his 1990 discharge.  It is less likely than not that any current depressive symptoms (for which he is receiving treatment through VA) is [sic] causally related to his service-connection.  The [V]eteran reports having been assaulted a couple of years after his military service, which resulted in his being HIV positive.  He has struggled with some depression secondary to this diagnosis, however, this is not service-connected."

Unfortunately, there are problems with the October 2014 VA examination report which require further development on remand.  First, the presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the "current disability" requirement of a claim for service connection, even if the claimant's disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The part of the October 2014 report which suggests that the Veteran was never diagnosed with a mental disorder appears not to be accurate.  It is possible that the examiner instead meant to suggest that the Veteran did not have a mental disorder when she examined him in October 2014.  If so, then to determine whether the Veteran has a "current" disability for VA purposes, the report must indicate, even if all previous mental disorders have resolved, whether the Veteran had a mental disorder at any time since he filed his pending claim for a psychiatric disability in February 2009.

Second, examination reports must inform the Board of the essential rationale for the examiner's opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  In this case, the examiner found that the Veteran's post-service depressive symptoms were not related to service.  The essential rationale for this conclusion was that "the [V]eteran reports having been assaulted a couple of years after his military service, which resulted in his being HIV positive."  The problem with this explanation is that the Veteran also reported being sexually assaulted before his military service and, at least according to the March 2012 VA examiner, the Veteran had PTSD due to sexual assault in childhood as well as due to sexual assault as an adult.  The October 2014 report failed to discuss the March 2012 diagnosis of PTSD.  Pursuant to the Board's January 2014 remand instructions, the October 2014 examiner needed to determine whether any acquired psychiatric disability, including, for example, PTSD, existed prior to service and, if so, whether there is clear and unmistakable evidence that any preexisting acquired psychiatric disability did not permanently worsen during service beyond the natural progress of the disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Third, in the opinion of the March 2012 VA examiner, the Veteran had a polysubstance abuse problem which preexisted service.  The law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110 (West 2014).  But there is a limited exception.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 (2014) authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability.  Id. at 1381.  Again, the evidence here suggests that the Veteran abused alcohol and drugs before joining the Army.  However, a claim for secondary service connection under 38 C.F.R. § 3.310 may be granted even if the service-connected disability was not the cause of the claimed disability, provided the service-connected disability aggravated the claimed disability or caused the claimed disability to become worse.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A new medical opinion is needed because the October 2014 VA examiner did not explain whether the Veteran's service-connected psychiatric disorder, if any, caused the Veteran's excessive drinking or drug addiction to worsen.

Finally, in January 2014, the Board noted that the Veteran's enlistment examination report and a one-page document in which the Veteran declined a separation examination were the only service treatment records available.  The AOJ was therefore instructed take appropriate steps to secure the Veteran's additional service treatment records, if any, through official channels or from any other source.  If no additional service treatment records were available, the "documentation used in making these determinations should be set forth in the claims file."  The Veteran's VBMS file includes a memorandum signed by the Adjutant of the Veteran's former Army battalion, dated January 1990, indicating that the "Health and Dental Records and Personal and Military Inventories of [the Veteran] are not available at this time" and a notation on the part of the AOJ indicating that this document was used to determine that further records were unavailable.  The claims file includes correspondence showing that the AOJ made post-remand attempts to obtain additional private psychiatric treatment records.  From the date of the January 1990 Army memorandum, it is unclear whether a fresh attempt was made to obtain any remaining service treatment records after the Board remanded the case in January 2014.  Since the case needs to be remanded to the AOJ for the reasons mentioned above, on remand the AOJ should also make and document a new attempt to secure any of the Veteran's remaining service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all the Veteran's service treatment 
records.  Any records obtained as a result of the AOJ's efforts should be associated with the claims file.  If no additional service treatment records are available, the AOJ should document its attempts to obtain them and should inform the Veteran of the results of these attempts.  The Veteran should have the opportunity to respond.

2. After the above development has been completed to 
the extent possible, obtain an addendum opinion from the examiner who provided the October 2014 VA examination report.  The examiner should review the Veteran's claims file and all records obtained as a result of the development described in paragraph one of these instructions.  If the October 2014 examiner is not available for any reason, the AOJ should arrange for a new opinion, and if needed, a new examination of the Veteran by an equally qualified person, who should provide the opinions requested below after reviewing the records and conducting the new examination, as needed.  

The examiner must opine as to whether the Veteran currently has an acquired psychiatric disorder and, if the examiner does not believe that the Veteran currently has an acquired psychiatric disorder, the examiner must opine as to whether the Veteran had an acquired psychiatric disorder at any time since February 2009.  If the answer to either question is yes, i.e., if the Veteran currently has an acquired psychiatric disorder or has had such a disorder at any time since February 2009, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's acquired psychiatric disorder had its onset during the Veteran's service in the Army or if a psychosis, whether it manifested within one year after his discharge from the Army, or is the result of any disease, injury or event which occurred during such service.  

In his or her report, the examiner should specifically consider and discuss the lay statements of the Veteran, particularly his description of having a nervous break- down in service after his wife gave birth to a stillborn infant and after the Veteran and his wife experienced harassment by the Veteran's sergeant.  

In his or her report, the examiner should also specifically consider and discuss the March 2012 VA examiner's diagnoses of adjustment disorder, dysthymia, cocaine and alcohol abuse, and PTSD.

The examiner should opine as to whether the Veteran clearly and unmistakably had any psychiatric disorder which preexisted his service in the Army, including PTSD due to childhood sexual abuse.  The examiner should offer an opinion as to the likelihood that any event, injury or disease in service aggravated his preexisting psychiatric disorder(s), if any.  The role of any substance abuse found in regard to any psychiatric disorder should be noted.

A complete rationale should be provided in support of any opinion offered.  

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






